The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of van Cruyningen (WO 2016/140985 A1) teaches a perspective view of transmission tower 10, phase conductors 12, insulators 14, and shield wires 16. They are to be inspected by unmanned aerial vehicle UAV 20 with embedded processor and memory 22, radio 24, location rover 26, and camera 28. Base station 30 has processor and memory 32, radio 34, and location base 36. The relative location between UAV 20 and base station 30 can be accurately calculated by location base 36 and location rover 26 communicating over radios 24 and 34. Camera 28 on UAV 20 is first used to capture two or more orientation images 38 and 39 of tower 10; lines 12 and 16; and insulators 14 from different vantage points. Terrestrial or close range photogrammetry techniques are used create a three dimensional model of tower 10; lines 12 and 16; and insulators 14.
Regarding independent claim 1, van Cruyningen taken either independently or in combination with the prior art of record fails to teach or render obvious one of the photographing position intervals is determined based on a ratio between a radius of the flight range and a radius of the subject; determining, by the one or more processors, a plurality of photographing positions for the flight vehicle to photograph a subject based on the flight range of the flight vehicle, the initial photographing position, and the photographing position intervals, wherein neighboring ones of the plurality of photographing positions are spaced apart by one of the photographing position intervals; generating a flight path of the flight vehicle that passes through the plurality of photographing positions; and controlling the flight 
Regarding independent claim 10, van Cruyningen taken either independently or in combination with the prior art of record fails to teach or render obvious one of the photographing position intervals is determined based on a ratio between a radius of the flight range and a radius of the subject; determine a plurality of photographing positions to photograph a subject based on the flight range of the flight vehicle, the initial photographing position, and the photographing position intervals, wherein neighboring ones of the plurality of photographing positions are spaced apart by one of the photographing position intervals; generate a flight path of the flight vehicle that passes through the photographing positions; and control the flight vehicle to fly along the flight path and to photograph the subject at the plurality of photographing positions in conjunction with the other claim limitations.  
Regarding independent claim 20, van Cruyningen taken either independently or in combination with the prior art of record fails to teach or render obvious one of the photographing position intervals is determined based on a ratio between a radius of the flight range and a radius of the subject; determine a plurality of photographing positions for the flight vehicle to photograph a subject based on the flight range of the flight vehicle, the initial photographing position, and the photographing position intervals, wherein neighboring ones of the plurality of photographing positions are spaced apart by one of the photographing position intervals; generate a flight path of the flight vehicle that passes through the photographing positions; and control the flight vehicle to fly along the flight path and to photograph the subject at the plurality of photographing positions in conjunction with the other claim limitations.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668